Opinion by
Mr. Justice Green,
We are not convinced, by the able argument of the learned counsel for the appellant that there was any error in the decree of the court below. On the question of damages growing out of the breach by Delp of the partnership agreement in not paying into the firm the full sum of $15,000 in eighteen months, there is certainly no error in the report of the referee nor in the decision of the court. The referee well shows that there were no unusual or extraordinary circumstances attending this case to take it out of the ordinary rule which excludes speculative profits which might- have been earned, from allowance, as the measure of damages in this class of cases. The allowance of imaginary and speculative profits on the ground that they might be earned in the future is so repulsive to the sense of justice, and has been so often and so emphatically condemned by the courts, that it is scarcely possible to conceive of a case in which it should be -permitted in any kind of general business. In this case the utmost that is .alleged as a breach of the partnership contract is that Delp did not pay in the whole $15,000 as he agreed. He did however pay in a large part of it, some of which was afterwards withdrawn, and the defendant knew perfectly well of the deficiency in the payments. Nevertheless, he continued in the partnership, and the business went on regularly until it was closed by mutual consent. In such circumstances the rule applicable to the case is to charge the partner in default with interest on the money not paid in. This rule was followed by the referee with entire correctness.
Another claim made by the defendant was that he should be allowed compensation for his services on the principle of quantum meruit. By the terms of the partnership agreement Edlis was to have the right to draw out of the profits of the firm $20.00 weekly. This right he exercised throughout the partnership, having drawn out money to the amount of $4,367.67, as was found by the referee. There was no specific agreement that he should receive compensation for his services as partner, and the rule in such cases is that the partner is not entitled to any compensation. In Lindsey v. Stranahan, 129 Pa. 635, it is said: “ The reason is that the partner is attending to his own affairs. The rule is inexorable, as much so as that between parent and child. Were it otherwise we might have a contest *35between the partners upon the settlement of every partnership account as to the value of their respective services.” We see nothing in the case to take it out of the operation of the rule.
As to the claim for the value of the salvage from the fire it is only necessary to say that it was easily susceptible of proof that the goods delivered to Delp were not all turned over to the receiver. The comparison of the inventories made when the goods were delivered by the administratrix of Delp to the receiver, would have determined the matter. But nothing of that kind took place. Nor was any evidence given to show that the goods delivered to the receiver were not all the goods that were received by Delp. The difference in estimated value would not necessarily show anything more than the difference in the views of two different sets of appraisers. This is not enough to justify a surcharge of the amount of the difference. We are of opinion that upon the whole case the decree of the learned court below was correct.
The decree of the court below is affirmed and the appeal is dismissed at the cost of the appellant.